Fourth Court of Appeals
                                San Antonio, Texas
                                     October 23, 2018

                                   No. 04-17-00719-CV

                                     Juan ENRIQUEZ,
                                         Appellant

                                             v.

  Dwayne VILLANUEVA, Karnes County Sheriff, Individually and in his Official Capacity,
                                 Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-09-00210-CVK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court